ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-07-12_ORD_01_NA_02_FR.txt. OPINION DISSIDENTE DE M. GROS

L’ordonnance de la Cour dans l'affaire de la République fédérale
d'Allemagne contre l'Islande étant la reproduction intégrale de l’ordon-
nance du même jour dans l’affaire du Royaume-Uni contre l'Islande, il
me semble inopportun de reproduire aussi les raisons de mon dissen-
timent qui sont les mêmes.

Jajouterai seulement que, dans le cas de la République fédérale d’Al-
lemagne, il est encore plus évident qu’un examen préalable de la situation
par la Cour était nécessaire. En effet, la demande adressée à la Cour le
22 juin 1973 comportait trois paragraphes de conclusions qui allaient plus
loin qu’une demande pure et simple de confirmation des mesures conser-
vatoires indiquées par la Cour le 17 août 1972. Dans cette même lettre de
l'agent de la République fédérale d'Allemagne, la situation est décrite
de manière précise, notamment dans les paragraphes 4, 5, et 6 (et l’an-
nexe À pour une liste des incidents), ce qui donne les bases nécessaires
pour un examen par la Cour des circonstances du moment. Le paragraphe
5 relève l'emploi de la force contre les navires de la République fédérale
d’Allemagne et à la fin du paragraphe 6, le demandeur expose que les
actes dirigés contre les navires de la République fédérale d’Allemagne ont
aggravé le différend.

Ces indications constituent l'équivalent de celles qui se trouvent dans le
livre blanc du Royaume-Uni (Cmnd. 5341, juin 1973) et dans la lettre de
la délégation permanente du Royaume-Uni au Conseil de sécurité en date
du 29 mai 1973 (S/10936).

L’ordonnance de la Cour, paragraphe 3, tient pour une réponse à la
demande de la République fédérale d'Allemagne un télégramme du
Gouvernement de l’Islande en date du 2 juillet 1973 bien que le texte ne se
réfère qu’au Royaume-Uni; il n’y a donc pas de réponse directe mais on
peut admettre sans invraisemblance que la protestation de l'Islande s’ap-
plique aussi au maintien des mesures conservatoires indiquées dans le
différend avec la République fédérale d'Allemagne par l'ordonnance du
17 août 1972.

La situation, telle qu’elle est décrite dans la lettre de l’agent de la Répu-
blique fédérale d'Allemagne du 22 juin, me paraît justifier l'examen par la
Cour, avec le concours de la partie demanderesse, des circonstances du
moment sur la base de l’article 41 du Statut et de l’article 61 du Règle-
ment, aussi bien que de la question du délai pour la suite de la procédure,
ainsi que je l’ai exposé dans mon opinion dissidente sur l’ordonnance de
ce jour dans l’affaire du Royaume-Uni.

(Signé) André Gros.
